         Case 4:21-mj-00209-CAN Document 2 Filed 03/26/21 Page 1 of 1 PageID #: 20

DATE 3/26/2021                                          CASE NUMBER 4:21MJ209 CAN
LOCATION Sherman                                                   USA Jay Combs Appeared
JUDGE Christine A, Nowak
DEPUTY CLERK K, Lee
COURT REPORTER Digital Recording
USPO: L. Dudley                                            DAVID LEE JUDD
INTERPRETER N/A
BEGIN: 10:37 a.m./ lo- -Ua• ¦
                                                        Defendant
                                                            Brian O Shea, FPD
                                                                                                                    FILED
                                                        Attorney                                                       MAR 2 6 2021
M INITIAL APPEARANCE ON INDICTMENT / COMPLAINT                                                                 CLERK, U.S. DIST ICT COURT
  PRELIMINARY HEARING                                                                                           EASTE N DISTRICT OF TEXAS
  DETENTION HEARING OTHER DISTRICT:                          DC

      Defendant Sworn                                Interpreter Required

      Dft appears: with QT without counsel
      Date of arrest: 3/26/2021

      Defendant completed financial affidavit and requested appointment of counsel

      Dft first appearance with counsel CJA appointed Retained H Federal Public Defender appointed

      Attorney: _Brian O Shea (For the limited purposes of the hearings in the ED/TX only)
      Defendant is advised of the charges, rights, and penalties

      Preliminary hearing set for

      Identity hearing set for
      Govt (ORAL) motion for detention Govt oral motion for continuance                       Oral Order granting Oral Order denying
      Defendant oral motion to continue preliminary and detention hearing                     Oral Order granting Oral Order denying
      Detention hearing set for
      Order setting conditions of release Bond executed; dft released

      Defendant signed Waiver of Rule 5 and Rule 5.1 Hearings

                        Defendant waives identity hearing

                        Defendant waives preliminary hearing

                        Defendant waives detention hearing

                        Defendant waives identity hearing, production of warrant and any preliminary or detention hearing to which the

                        defendant is entitled in this district and requests those hearings be held in prosecuting district at a time set by
                       that Court

      Defendant ordered removed to prosecuting district

      Defendant released on Conditions of Release

      Defendant remanded to the custody of the United States Marshal.
